Citation Nr: 1218478	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-38 963	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for limb girdle muscular dystrophy.

2.  Entitlement to an increased rating for residuals of a left ankle injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas, that denied the benefits sought on appeal.

The Veteran testified at a Board hearing before the undersigned Veteran's Law Judge in March 2012.  He also testified at a local RO hearing before a decision review officer (DRO) in March 2011.  Transcripts of the testimony at both hearings are in the claims file and have been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his limb girdle muscular dystrophy increased in severity in service and that the left ankle injury residuals are more severe than the current 20 percent rating reflects.  

At the March 2012 Board hearing, the Veteran testified that he received treatment for pertinent disability from Dr. Goldberg from 1973-1983 and from Dr. Pleitez from the 1990's.  The complete treatment records from these doctors are not in the claims file and have not been requested.  The Veteran also recalled being hospitalized at the Naval Air Station in Memphis in November -December 1967 for treatment of pertinent disability and those records are not in the claims file.  He testified at the Board hearing that he was hospitalized for three days in November or December 1967 at Memphis Naval Air Station after he complained of choking, and the doctors attributed his symptoms to stress.  The Veteran asserts the "stress" and his reported choking were in fact symptoms of his muscular dystrophy.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary authorization and information from the Veteran, request records of his treatment for pertinent disability from Dr. Goldberg from 1973-1983 and from Dr. Pleitez from the 1990's to present.  These records should be associated with the claims file.  

2.  The AMC or RO will ask the National Personnel Records Center (NPRC) to provide all of the Veteran's service personnel records.  The AMC or the RO will also ask NPRC to determine if there are any inpatient or clinical records extant related to the Veteran for the period November-December 1967 for treatment at the hospital located at Naval Air Station, Memphis, TN.  All efforts to obtain these records should be documented in the claims file.

3.  After all of the above is complete, re-adjudicate the claims in light of any additional evidence added to the claims file.  If the determination of either claim remains adverse to the Veteran, furnish him and his representative with a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board, if in order.


The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


